762 F.2d 1012
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.MIMMIE TALLEY, PLAINTIFF-APPELLANT,v.SECRETARY OF HEALTH AND HUMAN SERVICES, DEFENDANT-APPELLEE.
NO. 84-1741
United States Court of Appeals, Sixth Circuit.
3/18/85

ORDER
BEFORE:  MERRITT, CONTIE, and MILBURN, CIRCUIT JUDGES.


1
This matter is before the Court upon consideration of the appellee's motion to dismiss the appeal for lack of jurisdiction and the appellant's response in opposition thereto.


2
A review of the file indicates that the district court remanded the case to the Secretary for further consideration and findings.  Talley appealed from that order.  However, such orders are non-appealable.  Whitehead v. Califano, 596 F.2d 1315, 1319 (6th Cir. 1979).


3
It is ORDERED that the motion to dismiss be granted and the appeal be and hereby is dismissed.  Rule 8, Rules of the Sixth Circuit.